IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: REAPPOINTMENT TO THE              : No. 137
                                         :
PENNSYLVANIA INTEREST ON                 : DISCIPLINARY RULES DOCKET
                                         :
LAWYERS TRUST ACCOUNT                    :
                                         :
BOARD                                    :


                                    ORDER


PER CURIAM:


             AND NOW, this 11th day of August, 2015, Ourania Papademetriou,

Esquire, Philadelphia, is hereby reappointed as a member of the Pennsylvania Interest

on Lawyers Trust Account Board for a term of three years commencing September 1,

2015.